        Case 1:20-cv-04809-TCB Document 62 Filed 12/05/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CORECO JA’QAN PEARSON,
VIKKI TOWNSEND CONSIGLIO,                     CIVIL ACTION FILE NO.
GLORIA KAY GODWIN, JAMES                      1:20-cv-04809-TCB
KENNETH CARROLL, CAROLYN
HALL FISHER, CATHLEEN ALSTON
LATHAM, and BRIAN JAY VAN
GUNDY,

            Plaintiffs,

v.

BRIAN KEMP, in his official capacity as
Governor of Georgia, BRAD
RAFFENSPERGER, in his official
capacity as Secretary of State and Chair of
the Georgia State Election Board, DAVID
J. WORLEY, in his official capacity as a
member of the Georgia State Election
Board, REBECCA N. SULLIVAN, in her
official capacity as a member of the
Georgia State Election Board,
MATTHEW MASHBURN, in his official
capacity as a member of the Georgia State
Election Board, and ANH LE, in her
official capacity as a member of the
Georgia State Election Board,

            Defendants.


         ATTORNEY DECLARATION OF AMANDA R. CALLAIS
           Case 1:20-cv-04809-TCB Document 62 Filed 12/05/20 Page 2 of 7




      I, Amanda R. Callais, state as follows:

      1.       My name is Amanda R. Callais. I am over 18 years of age and have

personal knowledge of the below facts, which are true and accurate to the best of

my knowledge and belief.

      2.       I am an attorney with the firm of Perkins Coie LLP and counsel for

Intervenor-Defendants the Democratic Party of Georgia, Inc., DSCC, and DCCC

(“Intervenors”). I make this declaration in support of Intervenors’ Opposition to

Plaintiffs’ Motion for Emergency Injunctive Relief.

      3.       Attached hereto as Exhibit 1 is a true and correct copy of the expert

report of Dr. Stephen Ansolabehere responding to Matthew Braynard.

      4.       Attached hereto as Exhibit 2 is a true and correct copy of the expert

report of Dr. Stephen Ansolabehere responding to Dr. William Briggs.

      5.       Attached hereto as Exhibit 3 is a true and correct copy of the expert

report of Dr. Jonathan Rodden responding to Russell Ramsland, Dr. Eric Quinnell,

and Dr. Shiva Ayyadurai.

      6.       Attached hereto as Exhibit 4 is a true and correct copy of the expert

report of Dr. Kenneth R. Mayer responding to Russell Ramsland and Dr. Benjamin

Overholt.




                                          –1–
           Case 1:20-cv-04809-TCB Document 62 Filed 12/05/20 Page 3 of 7




      7.       Attached hereto as Exhibit 5 is a true and correct copy of the expert

report of Dr. Jonathan Rodden and William Marble responding to Dr. Eric

Quinnell and Dr. S. Stanley Young.

Dated: December 5, 2020                         Amanda R. Callais
                                                Amanda R. Callais*
                                                PERKINS COIE LLP
                                                700 Thirteenth Street NW, Suite 800
                                                Washington, D.C. 20005
                                                Telephone: (202) 654-6200
                                                Facsimile: (202) 654-6211
                                                acallais@perkinscoie.com
                                                Counsel for Intervenor-Defendants
                                                *Admitted Pro Hac Vice




                                          –2–
        Case 1:20-cv-04809-TCB Document 62 Filed 12/05/20 Page 4 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CORECO JA’QAN PEARSON,
VIKKI TOWNSEND CONSIGLIO,                     CIVIL ACTION FILE NO.
GLORIA KAY GODWIN, JAMES                      1:20-cv-04809-TCB
KENNETH CARROLL, CAROLYN
HALL FISHER, CATHLEEN ALSTON
LATHAM, and BRIAN JAY VAN
GUNDY,

            Plaintiffs,

v.

BRIAN KEMP, in his official capacity as
Governor of Georgia, BRAD
RAFFENSPERGER, in his official
capacity as Secretary of State and Chair of
the Georgia State Election Board, DAVID
J. WORLEY, in his official capacity as a
member of the Georgia State Election
Board, REBECCA N. SULLIVAN, in her
official capacity as a member of the
Georgia State Election Board,
MATTHEW MASHBURN, in his official
capacity as a member of the Georgia State
Election Board, and ANH LE, in her
official capacity as a member of the
Georgia State Election Board,

            Defendants.

                      CERTIFICATE OF COMPLIANCE
        Case 1:20-cv-04809-TCB Document 62 Filed 12/05/20 Page 5 of 7




      I hereby certify that the foregoing document has been prepared in

accordance with the font type and margin requirements of L.R. 5.1, using font type

of Times New Roman and a point size of 14.

Dated: December 5, 2020.                     Adam M. Sparks
                                             Counsel for Intervenor-Defendants
        Case 1:20-cv-04809-TCB Document 62 Filed 12/05/20 Page 6 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CORECO JA’QAN PEARSON,
VIKKI TOWNSEND CONSIGLIO,                     CIVIL ACTION FILE NO.
GLORIA KAY GODWIN, JAMES                      1:20-cv-04809-TCB
KENNETH CARROLL, CAROLYN
HALL FISHER, CATHLEEN ALSTON
LATHAM, and BRIAN JAY VAN
GUNDY,

            Plaintiffs,

v.

BRIAN KEMP, in his official capacity as
Governor of Georgia, BRAD
RAFFENSPERGER, in his official
capacity as Secretary of State and Chair of
the Georgia State Election Board, DAVID
J. WORLEY, in his official capacity as a
member of the Georgia State Election
Board, REBECCA N. SULLIVAN, in her
official capacity as a member of the
Georgia State Election Board,
MATTHEW MASHBURN, in his official
capacity as a member of the Georgia State
Election Board, and ANH LE, in her
official capacity as a member of the
Georgia State Election Board,

            Defendants.

                          CERTIFICATE OF SERVICE
        Case 1:20-cv-04809-TCB Document 62 Filed 12/05/20 Page 7 of 7




      I hereby certify that on December 5, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record.

Dated: December 5, 2020.                        Adam M. Sparks
                                                Counsel for Intervenor-Defendants
